 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28Hertz Equipment Rental Corporation and Troy Daugherty, Petitioner and Operating Engineers Local Union No. 103, International Union of Operating Engineers, AFLŒCIO. Case 25ŒRDŒ1337 April 9, 1999 ORDER AFFIRMING DISMISSAL BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s administrative dismissal.  (Relevant portions of the Regional Director™s dismissal letter are attached.)  The request for review raises no substantial issues warranting reversal of the Regional Director™s action.  In affirming the dismissal, we note that the petition was filed during the posting period of the settlement agreement resolving Cases 25ŒCAŒ25900 and 25ŒCAŒ26059, during which no question concerning representation can be raised.  See Freedom WLNE-TV, Inc., 295 NLRB 634 (1989).  Accordingly, the Regional Director™s action is affirmed.  MEMBER BRAME, dissenting. I would grant review because I disagree with the automatic dismissal rule imposed by the Board™s deci-sions in Freedom-WLNE TV, 295 NLRB 634 (1989), and Douglas-Randall, 320 NLRB 431 (1995).  The automatic dismissal fails to consider the Section 7 rights of the em-ployees.  Thus, instead of applying this ﬁbright-lineﬂ rule, I join Member Hurtgen in endorsing a case-by-case analysis of the effect of the alleged employer misconduct in situations involving the filing of a decertification peti-tion in the face of a settlement of pending unfair labor practices.  See Member Hurtgen™s dissent in Liberty Fab-rics, Inc., 327 NLRB 38, 39 (1998).  Having a case-by-case determination whether to process the decertification petition better serves the interest of all parties in each case by more effectively promoting the Board™s statutory policy of protecting the Section 7 rights of employees to retain or reject a bargaining representative. APPENDIX REGIONAL DIRECTOR™S DISMISSAL LETTER The above case, petitioning for investigation and determina-tion of representatives under Section 9(c) of the National Labor Relations Act, has been carefully  investigated and considered. As a result of the investigation, it appears that by reason of my approval of a settlement agreement on August 26, 1998, in Cases 25ŒCAŒ25900 and 25ŒCAŒ26059 amended, providing, for, among other things, bargaining with respect to the employ-ees involved in this petition, further proceedings are not war-ranted at this time. I am, therefore, dismissing the petition. Douglas-Randall, Inc., 320 NLRB 431 (1995); Freedom WLNE-TV, 295 NLRB 634 (1989).  328 NLRB No. 5   